Exhibit 99.1 UNAUDITED PRO FORMA FINANCIAL STATEMENTS The following unaudited pro forma condensed consolidated financial statements of Gerber Scientific, Inc. (the “Company”) have been prepared to reflect the sale on December 31, 2010 of substantially all of the assets, properties, rights and interests primarily or solely related to the Company’s Ophthalmic Lens Processing segment, Gerber Coburn, as described in Item 2.01 of the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission on January 6, 2011 (the “Asset Sale”). The Unaudited Pro Forma Condensed Consolidated Statements of Operations for the six months ended October 31, 2010 and fiscal years ended April 30, 2010, 2009 and 2008 are based on the Company’s historical consolidated statements of operations, and give effect to the Asset Sale as if it had occurred on May 1, 2007.The anticipated non-recurring after tax gain on the Asset Sale is not reflected in the Unaudited Pro Forma Condensed Consolidated Statements of Operations.The Unaudited Pro Forma Condensed Consolidated Balance Sheet as of October 31, 2010 is based on the Company’s historical balance sheet as of October 31, 2010, and gives effect to the Asset Sale as if it had occurred on October 31, 2010.The anticipated non-recurring after tax gain on the asset sale is reflected in the Unaudited Pro Forma Condensed Consolidated Balance Sheet. The unaudited pro forma condensed consolidated financial statements presented below are based on the assumptions and adjustments described in the accompanying notes and do not reflect any adjustments for non-recurring items, overhead and administrative expense reductions, or changes in operating strategies arising as a result of the Asset Sale.These unaudited pro forma condensed consolidated financial statements reflect the Company’s intention to apply the estimated net proceeds of the Asset Sale to reduce the Company’s outstanding debt.Therefore, the use of proceeds of the Asset Sale is presented as a reduction of outstanding debt on the Unaudited Pro Forma Condensed Consolidated Balance Sheet.Accordingly, the actual effect of the Asset Sale, due to this and other factors, could differ from the pro forma adjustments presented herein.However, the Company’s management believes that the assumptions used and the adjustments made in this presentation are reasonable under the circumstances and given the information available. These unaudited pro forma condensed consolidated financial statements are presented for illustrative purposes only and are not necessarily indicative of the operating results or the financial position that would have been achieved had the Asset Sale been consummated as of the dates indicated or of the results that may be obtained in the future.These unaudited pro forma condensed consolidated financial statements and the accompanying notes should be read together with (1) the Company’s audited consolidated financial statements and the accompanying notes as of and for the fiscal year ended April 30, 2010, and Management’s Discussion and Analysis of Financial Condition and Results of Operations included in the Company’s Annual Report on Form 10-K for the fiscal year ended April 30, 2010, and (2) the Company’s unaudited condensed consolidated financial statements and accompanying notes as of and for the six months ended October 31, 2010 and Management’s Discussion and Analysis of Financial Condition and Results of Operations included in the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended October 31, 2010. Gerber Scientific, Inc. Pro Forma Condensed Consolidated Statement of Operations (Unaudited) For the six months ended October 31, 2010 In thousands, except per share data Historical Gerber Pro Forma Adjustments (a) Pro Forma Gerber Revenue: Product sales $ $ ) $ Service sales (3,310 ) (23,759 ) Cost of Sales: Cost of products sold (13,709 ) Cost of services sold (2,733 ) (16,442 ) Gross profit (7,317 ) Selling, general and administrative expenses (3,382 ) Research and development (1,092 ) Goodwill impairment (16,888 ) Restructuring and other expenses (400 ) Operating (loss) income (11,564 ) Other income (expense), net (350 ) 98 Interest expense (1,435 ) (b) (830 ) (Loss) Income from continuing operations before income taxes (13,349 ) Income tax expense (benefit) (485 ) (c) (Loss) Income from continuing operations $ ) $ $ Basic (loss) earnings per common share from continuing operations $ ) $ Diluted (loss) earnings per common share from continuing operations $ ) $ Weighted Average Common Shares Outstanding: Basic Diluted Gerber Scientific, Inc. Pro Forma Condensed Consolidated Statement of Operations (Unaudited) For the fiscal year ended April 30, 2010 In thousands, except per share data Historical Gerber Pro Forma Adjustments (a) Pro Forma Gerber Revenue: Product sales $ $ ) (d) $ Service sales (6,635 ) (46,088 ) Cost of Sales: Cost of products sold (25,643 ) Cost of services sold (4,965 ) (30,608 ) Gross profit (15,480 ) Selling, general and administrative expenses (7,424 ) Research and development (2,419 ) Restructuring and other expenses (235 ) Operating income (5,402 ) Other income (expense), net (1,366 ) (719 ) Interest expense (4,160 ) (b) (2,857 ) Income (Loss)from continuing operations before income taxes (3,452 ) (1,578 ) Income tax expense (benefit) (1,188 ) (c) (656 ) Income (Loss) from continuing operations $ $ ) $ ) Basic earnings (loss) per common share from continuingoperations $ $
